Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending. 

Election/Restrictions
Applicants’ election of Group I and inulin as a species of prebiotics, in the reply filed on 9/20/2022 is acknowledged. The election was made without traverse.  
Accordingly, claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-10 are under examination in the instant office action. 
It is noted that withdrawn claims 11-14 do not include the text and claim 15 is missing. For withdrawn claims, all the text should remain. 

Priority
This application is a continuation of US application 15/946581 filed on 4/5/2018.
Independent claim 1 recites “wherein an outer housing of the carrier is formed of cellulose, the cellulose being configured to maintain the formulation in intestinal fluid” and dependent claims 7 and 8 recite the pharmaceutically acceptable carrier is a tablet or a food product, respectively. However, when the carrier is a tablet or food product, the recitation of “an outer housing of the carrier is formed of cellulose, the cellulose being configured to maintain the formulation in intestinal fluid” is not supported by the original disclosure of the prior application.   The original disclosure only describes that when the carrier is a capsule for oral administration, an outer housing of the capsule is optionally made of gelatin or cellulose and cellulose has the benefit of maintaining the formulation in intestinal fluid, disallowing premature breakdown in the upper gastrointestinal tract (see [0022] of ‘581 application).  
Therefore, claims 7 and 8 include new embodiments which are not disclosed in the original disclosure of the prior application. Accordingly, the claims 7-8 are not entitled to the priority date of the prior application. The earliest effective U.S. filing date for claims 7-8 have been determined to be 6/5/2020, which is a filing date of the instant application. 

				Objection to Specification 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The embodiments as recited in claims 7 and 8, wherein an outer housing of the carrier is formed of cellulose, the cellulose being configured to maintain the formulation in intestinal fluid” and the carrier is a tablet or a food product, respectively, are not disclosed in the remainder of the specification.  FP 7.44, MPEP 2163.06 III.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015172191 (hereafter, Vitetta) in view of JP 2005040123 (English translation cited) and US 2016/0022592 (hereafter, Kabadi). 
Vitetta teaches probiotic compositions comprising two or more probiotic bacterial strains including Lactobacillus rhamnosus and Lactobacillus gasseri and uses thereof for treatment of obesity and obesity-related disorders (abstract and [0018]). Vitetta further teaches that the composition further comprises one or more additional probiotic strains including Lactobacillus fermentum ([0079] and [0083]). Vitetta teaches that the amount of each microbial strain present in a single dose of a composition is about 1 x 102 CFU to 1 x 1011 CFU and may be about 1 x 109 CFU (1 billion), 2.5 x 1010 CFU (25 billion) or about 5 x 1010 CFU (50 billion) ([0084]).  Vitetta  also teaches that the dried bacterial material can then be blended with the carrier medium and the resulting mixture can be pressed into tablets, filled into foil pouches as a granular solid, or introduced into gelatin capsules as a particulate material ([0098]) and the probiotic strains may be conveniently incorporated in a variety of food and/or beverage products, nutraceutical products, probiotic supplements, or food additives ([00104]). 
In addition, Vitetta discloses an exemplary probiotic combination comprising Lactobacillus rhamnosus (109 CFU/g) and Lactobacillus gasseri (109 CFU/g) with other microbial strains ([00132]). Vitetta further discloses that each 500 mg capsule (size 0) will contain 50 billion CFU multi-strain probiotic ([0017]). 
Further, Vitetta teaches that the probiotic composition comprises at least one prebiotic including inulin ([0088]). 
Vitetta does not disclose a specific embodiment comprising Lactobacillus rhamnosus  and Lactobacillus gasseri  with Lactobacillus fermentum. 
 JP 2005040123 teaches a preparation for the prevention and treatment of obesity comprising a pharmaceutically effective amount of Lactobacillus fermentum and a carrier, wherein the Lactobacillus fermentum has excellent intestinal viability and capable of producing polysaccharides in the intestine with high efficiency to prevent or treat obesity (Title, abstract, and claims 1-2). JP 2005040123 teaches each microorganism of the present invention is usually administered in a unit form such as a tablet or a capsule formed by mixing with a pharmaceutical carrier such as cellulose (p4, para 3 and para 5) and can be formulated in normal foods such as fermented milk, jelly, and pudding, functional foods, and health supplements (p6, para 1). JP 2005040123 teaches that the total amount of the microbial cells produced was 4 × 1010 CFU (40 billions) and was administered twice a day (p9, Example 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected various combinations of beneficial probiotic microflora from within the disclosure of Vitetta  for preparing a probiotic formulation to arrive at compositions “yielding no more than one would expect from such an arrangement” because Vitetta  already disclose a combination comprising Lactobacillus rhamnosus and Lactobacillus gasseri and teaches, suggest and motivates including additional microorganisms such as Lactobacillus fermentum. Also, Lactobacillus fermentum was taught to be effective for treating obesity as evidenced by JP 2005040123. Thus, one of ordinary skill in the art would have been motivated to add Lactobacillus fermentum to the probiotic formulation comprising Lactobacillus rhamnosus and Lactobacillus gasseri taught by Vitetta for use in the treatment of obesity on the reasonable expectation that the resulting formulation would provide beneficial probiotic combinations for treating obesity.
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Also, while Vitetta teaches that the capsules may optionally be coated, for example, with a film coating or an enteric coating and/or may be formulated so as to provide slow or controlled release of the composition therein ([00101]), Vitetta does not specifically disclose “an outer housing of the carrier being formed of cellulose, and the cellulose being configured to maintain the formulation in intestinal fluid”. 
However, it was known in the art that formulations such as capsules fabricated of hydroxypropyl methyl cellulose are useful for administering a probiotic formulation targeted to the ileum and right colon in the treatment of obesity because it provides protection of the live probiotic organisms from the digestive actions of the stomach, duodenum, and jejunum of the intestine such that the desired number of organisms is administered to the ileum and/or proximal colon without leakage of such probiotics in the proximal areas of the gastrointestinal tract positioned before the ileum and/or proximal colon (configured to maintain the intestinal fluid, disallowing premature breakdown in the upper gastrointestinal tract) as evidenced by Kabadi (abstract, [0015], [0027], [0047], [0050], [0062], and claim 41). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a capsule fabricated of hydroxypropyl methyl cellulose for the probiotic formulation taught by Vitetta as a targeted delivery system. The skilled artisan would have been motivated to do so on the reasonable expectation that it would protect the beneficial probiotic microflora from gastric and intestinal fluids, thereby reaching targeted sites such as ileum and/or proximal colon in the treatment of obesity as taught by Kabadi.
As to claim 2-3, Vitetta does not teach the specific weight percentage of each beneficial probiotic microflora in the mixture. However, a person skilled in the art would recognize that the weight percentage of each probiotic microflora in the composition can be modified and optimized for maximizing desired effects. Also, the example disclosed in Vitetta include an equal amount of each strain, thus it would have been obvious to combine each probiotic microflora in an equal amount (33% of each) in the mixture in order to get beneficial effects from each probiotic microflora if three strains were selected. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
As to claims 4-5, Vitetta does not particularly teach the claimed specific CFU (i.e., 37.5 billion CFU) in claim 5. However, Vitetta teaches the range of CFU, which falls within or overlaps the claimed ranges as stated above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005040123 (English translation cited) in view of US RE48652 and US2005/0186189 and JP 2005040123 in further view of US 2016/0022592 (hereafter, Kabadi). 
JP 2005040123 teaches a preparation for the prevention and treatment of obesity comprising a pharmaceutically effective amount of Lactobacillus fermentum and a carrier, wherein the Lactobacillus fermentum has excellent intestinal viability and capable of producing polysaccharides in the intestine with high efficiency to prevent or treat obesity (Title, abstract, and claims 1-2). JP 2005040123 teaches each microorganism of the present invention is usually administered in a unit form such as a tablet or a capsule formed by mixing with a pharmaceutical carrier such as cellulose (p4, para 3 and para 5) and can be formulated in normal foods such as fermented milk, jelly, and pudding, functional foods, and health supplements (p6, para 1). JP 2005040123 teaches that the total amount of the microbial cells produced was 4 × 1010 CFU (40 billions) and was administered twice a day (p9, Example 6). In addition, JP 2005040123 teaches that hydroxypropyl methylcellulose phthalate is used as the enteric coating material (p5, para 3-4).
JP 2005040123 does not specifically teach the combination with Lactobacillus rhamnosus and Lactobacillus gasseri. 
US RE48652 teaches a pharmaceutical composition for the prevention and treatment of obesity which contains the effective dose of Lactobacillus gasseri BNR17 (abstract and claim 8). US RE48652 teaches that the Lactobacillus gasseri BNR17 is generally administered as a tablet, a capsule, food, food additive, animal feed (claims 4 and 11). US RE48652 teaches that the composition further comprises one or more additional probiotic microorganism such as Lactobacillus rhamnosus (claim 12).
US2005/0186189 teaches the use of Lactobacillus rhamnosus GM-020 in treating obesity (Abstract, [0002], and claim 3). US2005/0186189 discloses that Lactobacillus gasseri SBT0270 was found to have an ability to lower cholesterol concentration related to de-combination of bile acid and thereby treating obesity ([0006]) and [0008]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a probiotic mixture comprising Lactobacillus fermentum in combination with Lactobacillus rhamnosus and Lactobacillus gasseri for treating obesity. According to M.P.E.P. § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, one would be motivated to combine Lactobacillus fermentum with additional probiotic microorganisms such as Lactobacillus rhamnosus and Lactobacillus gasseri based on their independent efficacy in treating obesity. In addition, US RE48652 already suggests the combination of Lactobacillus gasseri with one or more additional probiotic microorganism such as Lactobacillus rhamnosus.   One would have a reasonable expectation of success, as noted above, those independently successful treatments would be similarly successful for the same purpose when combined.
Also, the prior art does not specifically disclose “an outer housing of the carrier being formed of cellulose, and the cellulose being configured to maintain the formulation in intestinal fluid”. However, it was known in the art that formulations such as capsules fabricated of hydroxypropylmethyl cellulose are useful for administering a probiotic formulation targeted to the ileum and right colon in the treatment of obesity because it provides protection of the live probiotic organisms from the digestive actions of the stomach, duodenum, and jejunum of the intestine such that the desired number of organisms is administered to the ileum and/or proximal colon without leakage of such probiotics in the proximal areas of the gastrointestinal tract positioned before the ileum and/or proximal colon (configured to maintain the intestinal fluid, disallowing premature breakdown in the upper gastrointestinal tract) as evidenced by Kabadi (abstract, [0015], [0027], [0047], [0050], [0062], and claim 41). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a capsule fabricated of hydroxypropylmethyl cellulose for the probiotic formulation as a targeted delivery system. The skilled artisan would have been motivated to do so on the reasonable expectation that it would protect the beneficial probiotic microflora from gastric and intestinal fluids, thereby reaching targeted sites such as ileum and/or proximal colon in the treatment of obesity as taught by Kabadi.
As to the specific weight percentage of each beneficial probiotic microflora in the mixture recited in claim 2-3, a person skilled in the art would recognize that the weight percentage of each probiotic microflora in the composition can be modified and optimized for maximizing desired effects. The skilled artisan would have reasoned to combine each probiotic microflora in an equal amount (33% of each) in the mixture in order to get beneficial effects from each probiotic microflora if three strains were combined. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
As to claim 10, Kabadi teaches that probiotics are sometimes combined with prebiotics (combination is called Symbiotic) which are range of non-digestible dietary supplements, which modify the balance of the intestinal micro flora, stimulating the growth and/or activity of beneficial microorganisms and suppressing potentially deleterious microorganisms and the prebiotic includes inulin ([0006]). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a prebiotic such as inulin to the probiotic formulation for stimulating the growth and/or activity of beneficial microorganisms and suppressing potentially deleterious microorganisms.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005040123 in view of US RE48652 and US2005/0186189 in further view of US 2016/0022592 (hereafter, Kabadi), and in further view of Keybiotic (2013). 
JP 2005040123, US RE48652, US2005/0186189, and US 2016/0022592 as applied supra are herein applied for the same teachings in their entirety.  
The prior art references do not specifically teach the colony forming unit (CFU) recited in claims 4-5 (i.e., 37.5 billion CFU). However, it was known in the art that super-probiotic formulations having 37.5 billion CFU of different strains of beneficial microflora were available as evidenced by Keybiotics (see p.2, supplement facts). Thus, it would have been obvious to a person skilled in the art to arrive at the claimed total CFU by routine experimentations for maximizing beneficial effects. It would have been obvious to a person skilled in the art to formulate a probiotic composition comprising 37.5 billion CFU as taught by Keybiotics with a reasonable expectation of success. Also, JP 2005040123 teaches that the total amount of the microbial cells produced was 4 × 1010 CFU (40 billions), which fall within the range of claim 4 and close to the CFU of claim 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 10780135.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to the same probiotic formulation, comprising: a mixture of beneficial probiotic microflora, consisting of Lactobacillus gasseri, Lactobacillus fermentum, and Lactobacillus rhamnosus; and a pharmaceutically acceptable carrier, wherein an outer housing of the carrier is formed of cellulose, the cellulose being configured to maintain the formulation in intestinal fluid as claimed and wherein the formulation further includes a prebiotic such as inulin.  Thus, the instant claims are anticipated by the claims of the patent.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611